DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 26 January 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-6, 8-19, 21-28, and 32-39 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-19, 21-28, and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 13, 25, 28, and 32 each require at least an apparatus for decoding video data, the apparatus comprising: a memory configured to store the video data; and one or more processors implemented in circuitry and configured to: decode a syntax element that indicates an adaptive loop filtering process from among a plurality of adaptive loop filtering processes, wherein at least two of the plurality of adaptive loop filtering processes include application of a respective nonlinear operation in combination with a filtering operation, and wherein at least one of the plurality of adaptive loop filtering processes includes a first stage in which a pre filtering operation is configured to 
The prior arts on record teach the following: an apparatus for decoding video data, the apparatus comprising: a memory configured to store the video data; and one or more processors implemented in circuitry and configured to: decode a syntax element that indicates an adaptive loop filtering process from among a plurality of adaptive loop filtering processes, wherein at least two of the plurality of adaptive loop filtering processes include application of a respective nonlinear operation in combination with a filtering operation; and perform, on the video data, the adaptive loop filtering process indicated by the syntax element.
However, none of the prior arts disclose wherein at least one of the plurality of adaptive loop filtering processes includes a first stage in which a pre filtering operation is configured to be applied before the respective nonlinear operation, and further includes a second stage in which a post filtering operation is configured to be applied after the respective nonlinear operation in combination with the other features as stated in claims 1, 13, 25, 28, and 32. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Jared Walker/Primary Examiner, Art Unit 2426